Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 1 of 32 Page ID #:752



    1 LEROY SMITH, State Bar No. 107702
        County Counsel, County of Ventura
    2 CHARMAINE H. BUEHENER, State Bar No. 220868
        Assistant County Counsel
    3 800 South Victoria Avenue, L/C #1830
        Ventura, California 93009
    4 Telephone: (805) 654-2588
        Facsimile: (805) 654-2185
    5 E-mail:      charmaine.buehner@ventura.org
    6 Attorneys for Defendants County of Ventura
        (also erroneously sued as Ventura County Public
    7 Health Care Agency), Sheriff William Ayub
        (erroneously sued as “Bill Ayub”), Robert Levin
    8 and William T. Foley
    9
   10                        UNITED STATES DISTRICT COURT
   11                      CENTRAL DISTRICT OF CALIFORNIA
   12
   13 DONALD MCDOUGALL, an               )     No. 2:20 cv-02927 CBM(ASX)
        individual; JULIANA GARCIA, an )
   14   individual; SECOND AMENDMENT )         DEFENDANTS’ NOTICE OF
        FOUNDATION; CALIFORNIA           )     MOTION AND MOTION TO
   15   GUN RIGHTS FOUNDATION; and )           DISMISS FIRST AMENDED
        FIREARMS POLICY COALITION, )           COMPLAINT
   16   INC.,                            )
                                         )     Date: June 30, 2020
   17                       Plaintiffs,  )     Time: 10:00 a.m.
               vs.                       )     Ctrm: 8b
   18                                    )     Judge: Hon. Consuelo B. Marshall
        COUNTY OF VENTURA,               )
   19   CALIFORNIA; BILL AYUB, in his )        Trial:           Not Set
        official capacity; WILLIAM T.    )     Complaint Filed: March 28, 2020
   20   FOLEY, in his official capacity, )
        ROBERT LEVIN, in his official    )
   21   capacity; and VENTURA COUNTY )
        PUBLIC HEALTH CARE AGENCY, )
   22                                    )
                                         )
   23                       Defendants.  )
                                         )
   24
   25
   26
   27
   28



                    DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 2 of 32 Page ID #:753



    1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    2         PLEASE TAKE NOTICE that at the above-noted date and time, or as soon
    3 thereafter as the matter may be heard in Courtroom 8B, located at 350 West 1st
    4 Street, Los Angeles, California, defendants County of Ventura (“County”), County
    5 Sheriff William Ayub, Dr. Robert Levin, and William T. Foley (collectively
    6 “Defendants”) will move, pursuant to rule 12(b)(6) of the Federal Rules of Civil
    7 Procedure, for dismissal of the first amended complaint (“FAC”) filed by plaintiffs
    8 Donald McDougall, Juliana Garcia, Second Amendment Foundation, California
    9 Gun Rights Foundation and Firearms Policy Coalition, Inc. The motion will be
   10 made on the grounds that the FAC fails to allege sufficient facts to state any
   11 cognizable legal claim.
   12         The County’s motion is based on this notice of motion and motion, the
   13 attached memorandum of points and authorities, the supporting declaration of
   14 Charmaine H. Buehner, and all exhibits attached thereto, the request for judicial
   15 notice, the pleadings and papers on file herein, and upon such other matters as may
   16 be presented to the court at the time of the hearing.
   17         This motion is made following the conference of counsel pursuant to L.R.
   18 7-3 which took place by telephone on April 30, 2020, and follow-up
   19 communication, which took place on May 21 and 26, 2020. (Declaration of
   20 Charmaine Buehner, ¶ 2.)
   21                                  LEROY SMITH
                                       County Counsel, County of Ventura
   22
   23                                                         /s/
        Dated: June 2, 2020            By
   24                                         CHARMAINE H. BUEHNER
                                              Assistant County Counsel
   25
                                       Attorneys for Defendants County of Ventura
   26                                  (also erroneously sued as Ventura County Public
                                       Health Care Agency), Sheriff William Ayub
   27                                  (erroneously sued as “Bill Ayub”), Robert Levin
                                       and William T. Foley
   28

                                                 i

                    DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 3 of 32 Page ID #:754



    1                                        TABLE OF CONTENTS
                                                                                                               Page
    2 I       INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
    3 II      RELEVANT BACKGROUND . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
    4         A.      The COVID-19 Pandemic . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
    5         B.      The County and State Issued Emergency, Temporary and
                      Specific Orders to Slow the Spread of COVID-19 . . . . . . . . . . . . . . . 2
    6
              C.      On May 7, the County Repealed the Stay at Home Order
    7                 to Align with the State’s Shelter-in-Place Order and Plan to Reopen
                      the State . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
    8
              D.      Procedural History . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
    9
        III   ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
   10
              A.      Legal Standard for Motion to Dismiss . . . . . . . . . . . . . . . . . . . . . . . 10
   11
              B.      The FAC Is Entirely Mooted by the May 7 Order . . . . . . . . . . . . . . 10
   12
              C.      The Stay Well at Home Order Is a Valid Exercise of the Health
   13                 Officer’s Power Entitled to Minimal Scrutiny and Judicial
                      Deference . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
   14
              D.      The Stay Well at Home Order Did Not Violate the Second
   15                 Amendment under Traditional Scrutiny . . . . . . . . . . . . . . . . . . . . . . 16
   16                 1. The Stay Well at Home Order Did Not Impinge on the
                      Second Amendment as It Was Historically Understood . . . . . . . . . . 16
   17
                      2. The Stay At Home Order Was a Presumptively Lawful
   18                 Regulation of General Applicability that Did Not Infringe
                      the Ability to Possess or Use, and only Incidentally Delayed
   19                 the Purchase of, Firearms. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
   20                 3. The Stay Well at Home Order Did Not Substantially
                      Burden Second Amendment Rights and Was Substantially
   21                 Related to Mitigating the Public Health Crisis Presented
                      by COVID-19. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
   22
                               a. The Order Withstands Immediate Scrutiny . . . . . . . . . . . . 20
   23
                               b. Preventing the Spread of COVID-19 Is a Compelling
   24                          Government Interest and the Closure of Non-Essential
                               Businesses, Including Gun Stores, Is Reasonably Suited
   25                          to Achieve that Objective . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
   26         E.      Plaintiffs’ Right-to-Travel Claim Fails . . . . . . . . . . . . . . . . . . . . . . . 23
   27 IV      CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
   28

                                                                ii

                      DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 4 of 32 Page ID #:755



    1                                        TABLE OF AUTHORITIES
                                                                                                                         Page
    2                                            FEDERAL STATUTES
    3 American Cas. Co. of Reading, Penn. v. Baker (9th Cir. 1994)
                 22 F.3d 880 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
    4
        Ashcroft v. Iqbal (2009)
    5        556 U.S. 662 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
    6 Bateman v. Perdue (E.D.N.C. 2012)
                 881 F.Supp.2d 709. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
    7
        Bell Atlantic Corp. v. Twombly (2007)
    8         550 U.S. 544. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
    9 Brandy v. Villanueva (C.D.Cal. 2020)
                 Case No. 2:20-cv-02874-AB-SK . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
   10
        Camara v. Municipal Court of City and County of
   11    San Francisco (1967)
             387 U.S. 523. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
   12
        Compagnie Francaise de Navigation a Vapeur v. Louisiana
   13    State Board of Health (1902)
              186 U.S. 380 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
   14
        Comparing Community Hospital v. Maricopa County (1974)
   15       415 U.S. 250. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
   16 District of Columbia v. Heller (2008)
                 554 U.S. 570. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16, 17, 18, 19, 20
   17
        Francisco (9th Cir. 2014)
   18        746 F.3d 953. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17, 18, 22
   19 Fyock v. Sunnyvale (9th Cir. 2015)
                 779 F.3d 991. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
   20
        Garcia v. San Antonio Metropolitan Transit Authority (1985)
   21        469 U.S. 528. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 12
   22 Gish v. Newsom (C.D.Cal. April 23, 2020)
                 WL 2687079, Case No. 5:20-cv-00755-JGB-KK . . . . . . . . . . . . 2, 11, 12, 13
   23
        In re Abbott (5th Cir. 2020)
   24          2020 WL 1685929 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 12
   25 Jacobson v. Massachusetts (1905)
                 197 U.S. 11. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 11, 12
   26
        Johnson v. City of Cincinnati (6th Cir. 2002)
   27         310 F.3d 484 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
   28 Kansas v. Hendricks (1997)
                 521 U.S. 346. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
                                                                   iii

                         DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 5 of 32 Page ID #:756



    1                                         TABLE OF AUTHORITIES
                                                                                                                            Page
    2
        Lutz v. City of York, PA (3d Cir. 1990)
    3           899 F.2d 255 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
    4 Marilley v. Bonham (9th Cir. 1996)
                 844 F.3d 841. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
    5
        Marilley v. Bonham (9th Cir. 1996)
    6         844 F.3d 841. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
    7 Marshall v. United States (1974)
                  414 U.S. 417 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 12
    8
        McDonald v. City of Chicago, Ill. (2010)
    9       561 U.S. 742. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
   10 New York State Rifle & Pistol Association, Inc. v. City
          of New York, New York (April 27, 2020)
   11          ___ U.S. ___ . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
   12 North American Cold Storage Co. v. City of Chicago (1908)
                 211 U.S. 306. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
   13
        Nunez v. City of San Diego (9th Cir. 1997)
   14        114 F.3d 935. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
   15 Peruta v. California (1995)
                  ___ U.S. ___ . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
   16
        Peruta v. County of San Diego (9th Cir. 2016)
   17         824 F.3d 919. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
   18 Prince v. Massachusetts (1944)
                 321 U.S. 158. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
   19
        Saenz v. Roe (1999)
   20         526 U.S. 489. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15, 23
   21 Silvester v. Harris (9th Cir. 2016)
                  843 F.3d 816 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17, 18, 19, 20, 21, 22, 23
   22
        South Bay United Pentecostal v. Newsom (9th Cir. 2020)
   23         Case No. 20-55533. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 9, 10
   24 Sprewell v. Golden State Warriors (9th Cir. 2001)
                  266 F.3d 979 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
   25
        Teixiera v. County of Alameda (9th Cir. 2017)
   26          873 F.3d 670 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
   27 Terminiello v. City of Chicago (1949)
                 337 U.S. 1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
   28

                                                                    iv

                          DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 6 of 32 Page ID #:757



    1                                         TABLE OF AUTHORITIES
                                                                                                                            Page
    2
        U.S. v. Carpio-Leon (4th Cir. 2012)
    3           701 F.3d 974 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
    4 U.S. v. Chovan (9th Cir. 2013)
                 735 F.3d 1127. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
    5
        U.S. v. Huitron-Guizar (10th Cir. 2012)
    6          678 F.3d 1164. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
    7 United Bldg. and Constr. Trades Council v. Camden (1984)
                 465 U.S. 208. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
    8
        United States v. Lopez (1995)
    9         514 U.S. 549 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
   10 United States v. Sears (C.D. Cal. April 16, 2015)
                 2015 WL 13359437 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23, 25
   11
        United States v. Torres (9th Cir. 2019)
   12         911 F.3d 1253. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
   13 Winter v. Natural Resources (2008)
                  555 U.S. 1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 14
   14
                                                         STATE CASES
   15
        Ex parte Daniels (1920)
   16         183 Cal. 636 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
   17 Sherwin-Williams Co. v. City of Los Angeles (1993)
                 4 Cal.4th 893 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 16
   18
                                                  FEDERAL STATUTES
   19
        Code of Federal Regulations
   20
                 tit. 39, § 390.5. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
   21
        National Firearms Act
   22
                 26 U.S.C., §§ 5801-5872 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
   23
        United States Code
   24
                 tit. 18, § 922 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
   25            tit. 18, § 923 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
                 tit. 18, § 931 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
   26
   27
   28

                                                                    v

                          DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 7 of 32 Page ID #:758



    1                                       TABLE OF AUTHORITIES
    2                                                                                                                      Page
    3                                              STATE STATUTES
    4 California Code of Regulations
    5         tit. 7, § 2500 et. seq.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
    6 California Government Code
    7         § 8558 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
    8 California Health & Safety Code
    9         § 101040 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   13
              § 101080 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   13
   10         § 101085 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   13
              § 120175 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   13
   11
        California Penal Code
   12
              § 26815. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
   13         §§ 26850-26860 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
              § 27535 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
   14         § 27540 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
              § 28220, subd. (f) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                  vi

                       DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 8 of 32 Page ID #:759



    1                                              I
    2                                     INTRODUCTION
    3        The Ventura County Health Officer, defendant Robert Levin, M.D. (“Health
    4 Officer”), issued a series of temporary, specific and emergency “Stay Well at
    5 Home” orders, on March 17, 20, and 31, 2020, and April 9, 18 and 20, 2020
    6 (collectively, “Stay Well at Home Order” or “Order”), to slow the spread of the
    7 COVID-19 pandemic.1/ The Order, which the Health Officer carefully monitored
    8 and amended to preserve the health and safety of persons within Ventura County,
    9 required the closure of any business the Health Officer deemed non-essential
   10 effective March 20, including gun stores, because such businesses did not support
   11 the ability of people to remain sheltered in their homes to the maximum extent
   12 possible. The Order did not prohibit a person from traveling into and out of
   13 Ventura County to purchase a firearm, or for any other purpose. Once the Health
   14 Officer determined there was no longer a need for local orders more restrictive
   15 than those imposed by the State of California, the Order was repealed. Thus,
   16 effective May 7, firearm stores within Ventura County may be fully re-open.
   17        The First Amended Complaint (“FAC”) should be dismissed. First, claims
   18 that the Order violated the right to bear arms under the Second Amendment and
   19 right to travel as guaranteed by the Privileges and Immunities Clause at article IV,
   20 section 2 (“P & I Clause”) of the U.S. Constitution are moot. Second, even if not
   21 moot, the Order passes constitutional muster under the framework first advanced
   22 in Jacobson v. Commonwealth of Massachusetts (1905) 197 U.S. 11 (“Jacobson”)
   23 and cited by the Supreme Court as recently as May 29. Third, as this court
   24 recognized in denying two prior requests for a temporary restraining order, the
   25 Order did not implicate nor violate an individual’s right to bear arms. Similarly,
   26 based on its plain language, the Order did not implicate an individual’s right to
   27 travel. Thus, the Order was also lawful under traditional constitutional review.
   28
             1/
                  All further dates are in 2020, unless otherwise indicated.
                                                   1

                      DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 9 of 32 Page ID #:760



    1                                           II
    2                           RELEVANT BACKGROUND
    3 A.      The COVID-19 Pandemic
    4         COVID-19 is a global pandemic and “novel severe acute respiratory illness
    5 that has killed thousands of people in California and more than 100,000
    6 nationwide.” (Request for Judicial Notice (“RJN”), Exhs. 12/ & 2.) From early
    7 March through May 31, there have been 110,583 confirmed cases and 4,213
    8 deaths in California attributable to COVID-19, with 1,116 cases and 33 deaths
    9 occurring within Ventura County. (RJN, Exh. 3.) The virus spreads easily and
   10 sustainably through respiratory droplets produced when an infected person coughs
   11 or sneezes, through person-to-person contact, and from surfaces that can remain
   12 infectious for several days. (RJN, Exhs. 43/, 5 & 6.) The incubation period for
   13 COVID-19 is anywhere from two days to 13 days, during which time “people may
   14 be asymptomatic, . . . [and] unwittingly infect others.” (RJN, Exhs. 1 & 7.) “At
   15 this time, there is no known cure, no effective treatment, and no vaccine.” (RJN,
   16 Exhs. 1 & 8.) “Without a vaccine, measures limiting physical contact between
   17 citizens . . . are widely recognized as the only way to effectively slow the spread
   18 of the virus.” (RJN, Exhs. 4, 7 & 8.)
   19 B.      The County and State Issued Emergency, Temporary and Specific
   20 Orders to Slow the Spread of COVID-19
   21         On March 4, citing an increasing number of confirmed COVID-19 cases in
   22 the United States and worldwide, Governor Gavin Newsom declared that a state of
   23 emergency existed in the State of California. (RJN, Exh. 9.) On March 12, based
   24
   25 / / /
   26
              2/
             South Bay United Pentecostal v. Newsom (May 29, 2020) 590 U.S. ____, Case
   27 No. 19A1044 (“South Bay United”).
   28         3/
              Gish v. Newsom (C.D.Cal. April 23, 2020) Case No. 5:20-cv-00755-JGB-
        KK, ECF 51, pg. ID 1021 (“Gish”).
                                                2

                    DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 10 of 32 Page ID #:761



     1 on the confirmation of COVID-19 cases in Ventura County, the Health Officer
     2 declared that a local health emergency existed in Ventura County. (RJN, Exh. 10.)
     3         On March 17, the Health Officer issued a local order that required persons
     4 living, working and doing business in Ventura County to take a number of
     5 precautions to prevent or slow the spread of the disease (“March 17 Order”).
     6 Among other provisions, the March 17 Order required the immediate closure of
     7 businesses that present a higher risk of transmitting COVID-19 among the public,
     8 such as bars, nightclubs, movie theaters, gyms, and restaurants except for take-out
     9 and delivery. (RJN, Exh. 11, ¶¶ 2-3.) On March 19, Governor Newsom issued
    10 Executive Order N-33-20, which required all persons living in California to stay at
    11 their places of residence except as needed to maintain continuity of operations in
    12 “critical infrastructure sectors” specified by the state health officer. (RJN, Exh. 12
    13 (“State Shelter-in-Place Order”).)4/
    14         On March 20, March 31 and April 9, the Health Officer issued supplemental
    15 orders that imposed local requirements more restrictive than the State Shelter-in-
    16 Place Order tailored to Ventura County public health needs. (RJN, Exhs. 17, 18 &
    17
    18         4/
                   The State Shelter-in-Place Order defines “critical infrastructure sectors”
         consistent with the “March 19, 2020, Memorandum on Identification of Critical
    19   Infrastructure Workers During COVID-19 Response” published by the United
         States Department of Homeland Security’s Cybersecurity and Infrastructure
    20   Security Agency (“CISA”). (RJN, Exh. 13 (“March 19 CISA Memo”).) The
         March 19 CISA Memo does not identify retail gun stores as a component of
    21   critical infrastructure. On March 22, the state health officer issued a list of
         “Essential Critical Infrastructure Workers.” (RJN, Exh. 14.) On March 25, in
    22   response to inconsistent local views as to whether gun stores must remain open as
         an “essential business” under his order, Governor Newsom expressly deferred to
    23   local jurisdictions to make the determination. (RJN, Exh. 15.) On March 28,
         CISA issued an additional “Advisory Memorandum on Identification of Essential
    24   Critical Infrastructure Workers During COVID-19 Response” (“Revised CISA
         Memo”), which included “the operation of firearm or ammunition product
    25   manufacturers, retailers, importers, distributors, and shooting ranges” as a
         component of critical infrastructure. The Revised CISA Memo expressly declared
    26   that it is “not, nor should it be considered, a federal directive or standard. . . .
         Individual jurisdictions should add or subtract essential workforce categories
    27   based on their own requirements and discretion.” (RJN, Exh. 16, Revised CISA
         Memo (March 28, 2020), italics added.) Governor Newsom has not revised
    28   Executive Order N-33-20 or issued a new executive order to incorporate the
         Revised CISA Memo and its inclusion of gun retailers.
                                                  3

                     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 11 of 32 Page ID #:762



     1 19 (“Further Orders”).) The Further Orders sought to slow the spread of
     2 COVID-19 by ensuring, among other things, that all persons living in Ventura
     3 County stay at their places of residence, except for the purpose of engaging in
     4 essential activities, engaging in essential travel, and working at essential
     5 businesses. The Further Orders defined “Essential Travel,” in part, as that which
     6 is undertaken to engage “in interstate commerce and otherwise subject to the
     7 provisions of the Commerce Clause of the United States Constitution.” (RJN,
     8 Exh. 17, p. 6, ¶ 7(g)(vii).) The Further Orders prohibited public or private
     9 gatherings, prohibited non-essential travel, required the closure of “non-essential”
    10 businesses, and mandated social distancing protocols for the operation of essential
    11 businesses and for persons engaging in essential activities. (RJN, Exhs. 17.)
    12 Under the Further Orders, “essential businesses” included those deemed “critical
    13 infrastructure” by the State Shelter-in-Place Order, but excluded businesses that
    14 were not necessary to stop the spread of COVID-19 or that did not enable persons
    15 to shelter at home. Non-essential businesses, including firearm stores, were
    16 ordered to close effective March 20. The Further Orders were set to expire on
    17 April 19. (RJN, Exhs. 17.)
    18         On April 20, based on a determination that COVID-19 continued to present
    19 an imminent and continuing threat to Ventura County, the Health Officer issued a
    20 new Stay Well at Home Order. The April 20 Order superseded all prior orders and
    21 broadly applied to “all persons in the cities and unincorporated area of Ventura
    22 County” without regard to a person’s state residency (“April 20 Order”). (RJN,
    23 Exh. 20, pp. 1 & 2, ¶ 2.) All provisions of the April 20 Order were “interpreted to
    24 effectuate” the intent and purpose of the Order: “to cause persons to stay at their
    25 places of residence to the maximum extent feasible with the minimum disruption
    26 to their social, emotional and economic well-being consistent with the overarching
    27 goal of eliminating the COVID-19 pandemic.” (RJN, Exh. 20, p. 2, ¶ 1.) As with
    28 the prior orders, the April 20 Order stated that the Health Officer “will continue to

                                                  4

                     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 12 of 32 Page ID #:763



     1 assess the quickly evolving situation [and] may issue additional orders related to
     2 COVID-19. . . .” (RJN, Exh. 20, p. 20, ¶ 23.)
     3         The April 20 Order was, in some respects, less restrictive than the prior
     4 orders. For example, while “non-essential businesses” were still ordered closed,
     5 certain businesses that fell outside of the Stay Well at Home Order’s definition of
     6 essential businesses within the state health officer’s list of essential critical
     7 infrastructure were authorized to operate to the extent they could operate in a
     8 manner that minimized the risk of spreading COVID-19, i.e., such businesses were
     9 required to be closed to the public, operate with a limited number of employees
    10 who follow strict social distancing guidelines, and deliver to the purchaser any
    11 goods to be sold. (RJN, Exh. 20, pp. 3-4, ¶ 7.) While firearm stores could not
    12 operate under such constraints while complying with state gun store laws,5/ the
    13 April 20 Order made a “[s]pecial allowance for completion of firearm sales:”
    14                  “Under California law persons wishing to purchase a
    15                  firearm must complete a background check and waiting
    16                  period, and all sales must be completed in-person. It is
    17                  not feasible, therefore, for the Health Officer to require
    18                  that firearm sales be conducted on-line only. To
    19                  accommodate persons who initiated the purchase of a
    20                  firearm at a store located within the County before
    21                  March 20 . . . , firearm purchasers may engage in the
    22                  actions necessary to complete firearm purchases initiated
    23                  before March 20, 2020, provided that: [¶] a. All
    24                  activities, including the transfer of possession of any
    25                  firearm, occur by appointment only, and only the
    26                  purchaser and one person of behalf of the store shall be
    27
               5/
                    See e.g., Penal Code sections 26850-26860 (requiring prospective
    28 purchasers of firearms must perform a “safe handling demonstration” of proper
         loading and unloading techniques using readily identifiable dummy rounds).
                                                     5

                        DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 13 of 32 Page ID #:764



     1               present; [¶] b. The firearm store shall remain closed to
     2               the general public; and [¶] c. Social Distancing
     3               Requirements shall be followed to the greatest extent
     4               feasible.” (RJN, Exh. 20, p. 7, ¶ 11.)
     5        The April 20 Order prohibited “Non-Essential Travel” within Ventura
     6 County but expressly “allow[ed] travel into or out of the County.” (RJN, Exh. 20,
     7 p. 3, ¶ 6.) And, like the Further Orders, the April 20 Order expressly provided that
     8 “Essential Travel” included “[t]ravel engaged in interstate commerce and
     9 otherwise subject to the provisions of the Commerce Clause of the United States
    10 Constitution” and “[t]ravel to return to a place of residence from outside the
    11 County.” (RJN, Exh. 17, p. 6, ¶ 7(g)(iv) & (vii), & Exh. 20, p. 18, ¶ 17g(iv) &
    12 (vii).) Within Ventura County, the April 20 Order expressly permitted “Essential
    13 Activities” so long as social distancing was practiced, including “pleasure
    14 driving.” (RJN, Exh. 20, p. 11, ¶ 17(a)(vi).) The April 20 Order was set to expire
    15 on May 15. (RJN, Exh. 20.)
    16 C.     On May 7, the County Repealed the Stay at Home Order to Align with
    17 the State’s Shelter-in-Place Order and Plan to Reopen the State
    18        In early May, the Governor and state public health officer cautioned that
    19 there was a continuing threat of COVID-19, but recognized there had been
    20 significant progress, based on in statewide COVID-19 data, on mitigation efforts,
    21 the stabilization of new infections and hospitalizations, and an improved ability to
    22 test, contact trace, and support infected individuals. This progress supported the
    23 “gradual movement” toward reopening the state while following the State Shelter-
    24 in-Place Order in according with a four-phase plan known as the “Pandemic
    25 Roadmap.” (RJN, Exhs. 12, 21, & 22, pp. 1-2 [collectively referred to as the
    26 “State Order”].) The State Order allows for variation in the speed at which local
    27 jurisdictions can progress through phases of reopening, and does not restrict local
    28 health officers from enacting more stringent measures to the extent local

                                                  6

                     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 14 of 32 Page ID #:765



     1 conditions warrant them. (RJN, Exhs. 21 & 22, pp. 1-2, ¶¶ 1-2).) The State Order
     2 also authorizes Californians to leave their homes to engage in permissible
     3 activities and patronize businesses as they reopen. (RJN, Exh. 22, p. 2, ¶ 3.)
     4         On May 7, the Health Officer issued a new order after determining that
     5 “there no longer exists a need for local health orders that are more restrictive than
     6 the State Order with respect to many individual and business activities,” and that
     7 “public health and welfare would be best served by a single set of regulations
     8 where reasonable to avoid public confusion between State and local orders.”
     9 (RJN, Exh. 23; ECF Pg. ID 718, 721-22 (“May 7 Order”).) The May 7 Order
    10 repealed the previous Stay At Home Order in favor of aligning with the State
    11 Order. Since May 7, the Health Officer has continued to ease local restrictions in
    12 favor of aligning with the State Order, by orders issued on May 12, 20, 22 and 29.
    13 (RJN, Exhs. 25-27 (collectively “Local Reopen Order”).) Because neither the
    14 State Order nor the Local Reopen Order mentions guns, the Health Officer
    15 published a “Frequently Asked Questions” guide to address the issue:
    16               “With the elimination of the essential business model in
    17               the local health order, and reliance on the State health
    18               order model for critical infrastructure, the Sheriff and
    19               local health officer have determined that the [sic] gun
    20               stores may fully open to the public provided they
    21               implement and register site-specific prevention plans as
    22               described www.vcreopens.com.” (RJN, Exh. 24.)
    23         The Local Reopen Order aligns also with the State Order’s allowance “for
    24 persons to leave their places of residence to engage in essential activities.” (RJN,
    25 Exh. 23, pp. 5-8, ¶ 11(a)(2) & (a)(7); see also Exh. 27, ¶ 5(a)(2) & (a)(7).) Thus,
    26 since May 7, firearms stores have been able to fully reopen and persons desiring to
    27 engage in firearm transactions have not been restricted from doing so within the
    28 County.

                                                  7

                     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 15 of 32 Page ID #:766



     1 D.      Procedural History
     2         Plaintiff Donald McDougall filed the original complaint in this action on
     3 March 28, alleging that the then-operative Stay Well at Home Order prevented
     4 him from taking possession of his previously purchased firearm in violation of the
     5 Second Amendment. (ECF 1, pg. ID 5, ¶¶ 31-33.) McDougall sought a temporary
     6 restraining order (“TRO”) to enjoin the County from “ordering gun stores closed”
     7 under the then-operative Stay Well at Home Order. (ECF 9, pg. ID 31.) This
     8 court denied the TRO. (ECF 12.) This court found that the Stay Well at Home
     9 Order survived intermediate scrutiny given that the Order was temporary, did not
    10 target handgun ownership, did not prohibit the ownership of a handgun outright,
    11 and because of the “compelling” government interest in preventing the spread of
    12 COVID-19. (ECF Doc. No. 12, pg. ID 51.)
    13         On April 14, McDougall filed the FAC, restating his allegations, and adding
    14 four co-plaintiffs: Juliana Garcia, the Second Amendment Foundation, California
    15 Gun Rights Foundation and Firearms Policy Coalition, Inc. The FAC reasserts
    16 McDougall’s Second Amendment claim and adds a claim that the then-operative
    17 Stay Well at Home Order violated the right to travel under the P & I Clause and
    18 the due process clauses of the Fifth and Fourteenth Amendments. (ECF 19.) The
    19 FAC seeks declaratory relief, injunctive relief, and nominal damages. (ECF 19,
    20 pg. ID 96-97.)
    21         On April 21, plaintiffs served the FAC on defendants County of Ventura,
    22 the Health Officer, William Ayub, the County Sheriff, and William T. Foley, the
    23 director of the County Health Care Agency, together with a motion for a
    24 preliminary injunction, set for hearing on May 19 (“MPI”). (ECF 25, 28.)
    25 Plaintiffs sought to enjoin defendants from “closing or compelling the closure of
    26 retail firearm and ammunition businesses on the grounds that they are ‘non-
    27 essential businesses’ and preventing individuals from traveling outside the County
    28 / / /

                                                 8

                     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 16 of 32 Page ID #:767



     1 to obtain firearms and ammunition under” the Stay Well at Home Order. (ECF 27,
     2 Pg. ID 203.)
     3         On April 24, plaintiffs filed a second TRO application, which this court also
     4 denied. (ECF 27, 29 & 30.) With respect to the merits of plaintiffs’ “right to
     5 travel” claim under the P & I Clause, the court indicated that resolution of that
     6 claim would be decided with reference to whether the “Non-Essential Travel”
     7 provisions in the Order: 1) apply to plaintiffs; and 2) violate the right to travel
     8 given the exemption for interstate commerce that implicates the Commerce Clause
     9 of the United States Constitution. (ECF 30, pg. ID 445.) As explained below, the
    10 Non-Essential Travel provisions, set forth in the April 20 Order at paragraphs 6
    11 and 17(g) and in the March 20 Order at paragraphs 6 and 7(g), did not prohibit the
    12 travel plaintiffs proposed, nor did these provisions otherwise violate plaintiffs’
    13 constitutional right to travel. (RJN, Exh. 17, p. 2, ¶ 6 & p. 6, ¶ 17(g)(vii); Exh. 15,
    14 p. 3, ¶ 6 & p. 18, ¶ 17(g)(vii).) Plaintiffs, no longer restricted from engaging in
    15 firearms transactions as of May 7, withdrew their MPI the day before the motion
    16 was set to be heard. (ECF 40.)
    17         On May 22, the Ninth Circuit Court of Appeals declined to enjoin
    18 enforcement of the State Order, finding the order’s restrictions on the number of
    19 persons who could attend in-person religious services was not inconsistent with
    20 the First Amendment. (RJN, Exh. 28.6/) The Ninth Circuit reasoned that the
    21 State’s efforts to fight the pandemic required the court to “‘temper its doctrinaire
    22 logic with a little practical wisdom [or else] it will convert the constitutional Bill
    23 of Rights into a suicide pact.’” (Ibid.) On May 29, the United States Supreme
    24 Court denied an application for injunctive relief effectively affirming the Ninth
    25 Circuit’s decision. (RJN, Exh. 1.) In doing so, according to Chief Justice Roberts,
    26
    27         6/
                South Bay United, supra, 2020 WL 2687079, Case No. 20-55533 at *1, quoting
       Terminiello v. City of Chicago (1949) 337 U.S. 1, 37 [69 S.Ct. 894] (Jackson, J.,
    28 dissenting), aff’d ____ (2020) 590 U.S. _____, Case No. 19A1044.

                                                   9

                      DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 17 of 32 Page ID #:768



     1 the Supreme Court declined to engage in “judicial second-guessing” into “areas
     2 fraught with medical and scientific uncertainties” noting that the “Constitution
     3 principally entrusts ‘[t]he safety and health of the people’ to the . . . states ‘to
     4 guard and protect.’” (RJN, 1.7/)
     5                                               III
     6                                        ARGUMENT
     7 A.       Legal Standard for Motion to Dismiss
     8          The FAC must state facts sufficient to show that a claim for relief is plausible on
     9 its face. (Bell Atlantic Corp. v. Twombly (2007) 550 U.S. 544, 570 [127 S.Ct. 1955].)
    10 Facts that are “merely consistent with” the County’s potential liability fall short of
    11 establishing plausibility and entitlement to relief. (Ashcroft v. Iqbal (2009) 556 U.S. 662,
    12 678 [129 S.Ct. 1937].) The court need not “accept as true allegations that contradict
    13 matters properly subject to judicial notice or by exhibit. Nor is the court required to
    14 accept as true allegations that are merely conclusory, unwarranted deductions of fact, or
    15 unreasonable inferences.” (Sprewell v. Golden State Warriors (9th Cir. 2001) 266 F.3d
    16 979, 988.)
    17 B.       The FAC Is Entirely Mooted by the May 7 Order
    18          Effective May 7, the Health Officer no longer prohibits firearm stores from
    19 opening, and no longer restricts intra-county firearms transactions. (RJN, Exh.
    20 23.) On April 20, the Stay At Home Order was amended to expressly allow gun
    21 purchasers such as plaintiff McDougall to complete the purchases of firearms.
    22 These actions mooted plaintiffs’ claims. “A case becomes moot when interim
    23 relief or events have deprived the court of the ability to redress the party’s
    24 injuries.” (American Cas. Co. of Reading, Penn. v. Baker (9th Cir. 1994) 22 F.3d
    25 880, 896; see also New York State Rifle & Pistol Association, Inc. v. City of New
    26
    27          7/
              South Bay United, supra, 590 U.S. ____, p. 1, quoting Jacobson v.
       Massachusetts (1905) 197 U.S. 11, 38 [25 S.Ct. 358] (“Jacobson”), Marshall v.
    28 United States (1974) 414 U.S. 417, 427 [94 S.Ct. 700], and Garcia v. San Antonio
       Metropolitan Transit Authority (1985) 469 U.S. 528, 545 [105 S.Ct. 1005].
                                                     10

                      DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 18 of 32 Page ID #:769



     1 York, New York (April 27, 2020) __ U.S. __ [140 S.Ct. 1525] [amendments to
     2 New York statute mooted plaintiffs’ claims].) Here, even if plaintiffs had stated
     3 claims for relief, the court can no longer redress the claimed injuries.
     4         To the extent plaintiffs complain their ability to purchase firearms or to
     5 travel to purchase firearms continues to be restricted under the Local Reopen
     6 Order, their complaint is not with defendants because the Local Reopen Order
     7 merely aligns with the State Order. The law is well settled that the County cannot
     8 enact requirements inconsistent with state law. (Sherwin-Williams Co. v. City of
     9 Los Angeles (1993) 4 Cal.4th 893, 898 [local government cannot enact rules that
    10 conflict with state law], citing Ex parte Daniels (1920) 183 Cal. 636, 641-648,
    11 [finding impermissible contradiction with state law where local legislation
    12 purported to fix a lower maximum speed limit for motor vehicles than that which
    13 state law fixed].) The court should dismiss the FAC.
    14 C.      The Stay Well at Home Order Is a Valid Exercise of the Health
    15 Officer’s Power Entitled to Minimal Scrutiny and Judicial Deference
    16         On May 29, the United States Supreme Court recognized that the
    17 Constitution “principally entrusts ‘[t]he safety and health of the people’ to the
    18 politically accountable officials of the States ‘to guard and protect.’” (South Bay
    19 United, supra, 590 U.S. ____ , p. 1, quoting Jacobson, supra, 197 U.S. at p. 38.8/)
    20 The court noted that the latitude given to local officials when they “‘undertake[] to
    21 act in areas fraught with medical and scientific uncertainties’” is “‘especially
    22 broad,’” and that the unelected judiciary “lacks the background, competence, and
    23 expertise to assess public health” to engage in “second-guessing” “[w]here the
    24
    25         8/
                Jacobson has been widely cited by federal courts as the framework by
       which constitutional claims challenging emergency health orders should be
    26 analyzed during the current pandemic. (See Kansas v. Hendricks (1997) 521 U.S.
       346, 356 [117 S.Ct. 2072] [recognizing that individual’s constitutionally protected
    27 interest in avoiding physical restraint may be overridden in civil context], citing
       Jacobson, supra, 197 U.S. at p. 26; In re Abbott (5th Cir. April 7, 2020) 2020 WL
    28 1685929 at * 7; In re Rutelidge (8th Cir. April 22, 2010) 2020 WL 1933122; see
       also Gish, supra, Case No. 5:20-cv-00755-JGB-KK, ECF 51, pg. ID 1022.)
                                                  11

                     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 19 of 32 Page ID #:770



     1 broad limits” of the local official’s authority is not exceeded. (South Bay United,
     2 supra, 197 U.S. at p. 2, quoting Marshall v. United States (1974) 414 U.S. 417,
     3 427 [94 S.Ct. 700], and Garcia v. San Antonio Metropolitan Transit Authority
     4 (1985) 469 U.S. 528, 545 [105 S.Ct. 1005].)
     5         Similarly here, the Health Officer’s orders are well within the authority
     6 granted to his office and “right to protect [the community] against an epidemic of
     7 disease which threatens the safety of its members.” (Jacobson, supra, 197 U.S. at
     8 p. 27.) During public emergencies, states and local governments may take actions
     9 to curb disease that would otherwise impermissibly burden constitutionally
    10 protected liberties. (Id. at p. 19; see also Prince v. Massachusetts (1944) 321 U.S.
    11 158, 166-167 [64 S.Ct. 438] [finding that First Amendment “right to practice
    12 religion freely does not include liberty to expose the community . . . to
    13 communicable disease”].)9/ Under Jacobson, the Health Officer’s measures are
    14 lawful so long as they bear “real or substantial relation” to the public health crisis
    15 and are not, “beyond all question, a plain, palpable invasion of rights secured by
    16 the fundamental law.” (Gish, supra, Case No. 5:20-cv-00755-JGB-KK, ECF 51 at
    17 p. 1022, citing In re Abbott, supra, 2020 WL 1685929 at * 7, and Jacobson, supra,
    18 197 U.S. at p. 31.) In other words, under Jacobson, the Stay Well at Home Order
    19 is subject to “judicial deference and not subject to traditional constitutional
    20 scrutiny.” (Gish, supra, Case No. 5:20-cv-00755-JGB-KK, RJN, Exh. 2, pg. ID
    21 1021, citing Jacobson, supra, 197 U.S. at p. 27.)
    22
    23
    24
               9/
               See also Camara v. Municipal Court of City and County of San Francisco
    25 (1967) 387 U.S. 523, 539 [87 S.Ct. 1727] (warrantless searches permitted under
         Fourth Amendment when conducted to protect public health in emergency
    26 situations), citing North American Cold Storage Co. v. City of Chicago (1908) 211
         U.S. 306 [29 S.Ct. 101] (seizure of unwholesome food); Jacobson, supra, 197
    27 U.S. 11 (compulsory smallpox vaccination); Compagnie Francaise de Navigation
         a Vapeur v. Louisiana State Board of Health (1902) 186 U.S. 380 [22 S.Ct. 811]
    28 (health quarantine prohibiting disembarkation of healthy passengers and cargo
         into infected area).
                                                  12

                      DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 20 of 32 Page ID #:771



     1         The now-repealed Stay Well at Home Order easily meets the Jacobson
     2 test.10/ The Stay Well at Home Order bore a substantial relation to the public
     3 health crisis. The Order was temporary, specific and tailored to prevent the spread
     4 of a highly contagious and potentially deadly disease through a combination of
     5 targeted requirements, all of which were aimed at minimizing human-to-human
     6 contact by directing Ventura County residents to stay at their places of residence
     7 to the maximum extent feasible. (RJN, Exh. 20.) At all times relevant, the Health
     8 Officer has, and continues to, monitor the pandemic’s impact on persons within
     9 Ventura County and has updated the Local Orders as necessary to address the
    10 emergency. (See e.g., RJN, Exh. 20.) The Stay Well at Home Order slowed the
    11 spread of the disease, saved lives, and prevented the county’s health care systems
    12 from being overwhelmed, unlike the situation elsewhere around the globe.11/ The
    13 Health Officer’s prior determination of what businesses were deemed “essential”
    14 is entitled to great deference, notwithstanding any federal advisory documents or
    15 differing decisions by other jurisdictions. (See South Bay United, supra, 590 U.S.
    16 ___ at p. 1; Winter v. Natural Resources (2008) 555 U.S. 1, 24; see also Gish,
    17 supra, Case No. 5:20-cv-00755-JGB-KK, RJN, Exh. 2 at p. 1022.)
    18         Plaintiffs, on the other hand, cannot demonstrate that the Stay at Home
    19 Order’s imposition of a temporary and emergency pause, from March 20 to May 7,
    20 on their ability to purchase or sell a gun within Ventura County is, “beyond all
    21
               10/
                     Nor can the statutory authority of the Health Officer be reasonably
    22 questioned: The Health Officer has broad, long-standing and well-established
         powers to make orders necessary to preserve and protect public health. For
    23 example, the California Health and Safety Code provides that “[t]he local health
         officer may take any preventive measure that may be necessary to protect and
    24 preserve the public health from any public health hazard during any ‘state of war
         emergency,’ ‘state of emergency,’ or ‘local emergency,’ as defined by section
    25 8558 of the [California] Government Code, within his or her jurisdiction.” (Cal.
         Health & Saf. Code, § 101040; see also Cal. Heath & Saf. Code, §§ 101080,
    26 101085, 120175 & Cal. Code Regs., tit. 7, § 2500 et seq.)
    27         11/
                See, e.g., L.A. Times, Social Distancing May Have Helped California
       Slow the Virus and Avoid New York’s Fate (March 31, 2020) (available at
    28 https://news.yahoo.com/social-distancing-may-helped-california-120003221.html)
       (visited April 27, 2020).
                                                    13

                        DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 21 of 32 Page ID #:772



     1 question, a plain, palpable invasion of rights secured by the fundamental law.”
     2 (Jacobson, supra, 197 U.S. at p. 31.) Unlike the right to use, possess, or otherwise
     3 keep and bear arms in the name of self-defense (which rights the Order does not
     4 implicate), the law is well-established that any right to purchase or sell firearms is
     5 subject to regulation without violating the Second Amendment, as explained
     6 below. In addition, the modifications to the Stay Well at Home Order and
     7 subsequent issuance of the Local Reopen Order further support dismissal of the
     8 FAC. These modifications to the Local Orders evidence the Health Officer’s
     9 continual assessment of the Stay Well at Home Order, both to prevent the spread
    10 of COVID-19 and to minimize disruption of the social, emotional and economic
    11 well-being of Ventura County residents. For example, the April 20 Order
    12 contained provisions solicitous of plaintiffs’ claimed Second Amendment rights so
    13 long as strict protocols were followed. (See, e.g., Legacy Church, Inc. v. Kunkel
    14 (D.N.M. April 17, 2020) 2020 WL 1905586 [upholding orders based, in part, on
    15 fact that emergency COVID-19 orders were solicitous of plaintiff’s First
    16 Amendment rights].) The April 20 Order expressly authorized plaintiff
    17 McDougall to take possession of the weapon he alleges he previously purchased.
    18 (RJN Exh. 20, p. 7.) And, with the issuance of the Local Reopen Order, the
    19 Health Officer’s imposition of an emergency and temporary pause on plaintiffs’
    20 ability to engage in transactions concerning firearms and ammunition is over.
    21 (RJN, Exhs. 23 & 24.)
    22         Similarly, plaintiffs’ right-to-travel claim under the now-repealed Stay at
    23 Home Order fails because the Non-Essential Travel provisions did not prevent
    24 them (or their members) from leaving Ventura County to purchase a gun
    25 elsewhere. (ECF 19, pg. ID 94, ¶ 87; ECF 27, pg. ID 203, lns. 6-8.) Plaintiffs’
    26 allegation in this regard is contrary to the express language of the Stay Well at
    27 Home Order, which allowed persons to travel into and out of Ventura County
    28 without regard to the purpose of the travel. (RJN, Exh. 20, p. 3 [“This Order

                                                  14

                     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 22 of 32 Page ID #:773



     1 allows travel into or out of the County”].) Moreover, the Stay Well at Home Order
     2 had, since March 20 (the date non-essential businesses were ordered to close),
     3 included in its definition of “Essential Travel” “[t]ravel engaged in interstate
     4 commerce and otherwise subject to the provisions of the Commerce Clause of the
     5 United States Constitution.” (See, e.g., RJN, Exh. 17, p. 18, ¶ g(7).) The out-of-
     6 county travel plaintiffs proposed, i.e., inter-county or interstate travel to purchase a
     7 firearm, was economic activity that comprises interstate commerce under the
     8 Commerce Clause and thus would fall within the Order’s definition of “Essential
     9 Travel.” (See United States v. Lopez (1995) 514 U.S. 549, 563-564 [115 S.Ct.
    10 1624, 1626] [economic activity that substantially affects interstate commerce
    11 subject to federal regulation under the Commerce clause].12/) Put simply, the
    12 “Non-Essential Travel” provisions of the Order did not preclude plaintiffs from
    13 traveling to purchase firearms.
    14         To the extent plaintiffs complain that the Stay at Home Order otherwise
    15 restricted their travel in violation of the Constitution, any such restrictions do not
    16 implicate the constitutional right to travel because: 1) the Order did not impose
    17 restrictions on interstate travel, and 2) the Order applied broadly to anyone within
    18 Ventura County generally without regard to their state residency, and thus does
    19 not fall within the purview of the P & I Clause. (See Saenz v. Roe (1999) 526 U.S.
    20 489, 490 [119 S.Ct. 1518] (“Saenz”) [detailing three components of right to travel,
    21 all stemming from interstate travel]; Marilley v. Bonham (9th Cir. 1996) 844 F.3d
    22 841, 846 [challenged law does not fall within purview of P & I Clause if it does
    23
    24         12/
                  The transfer, licensing and registration of firearms have long been the
         subject of federal regulations that derive their authority from the Commerce
    25   Clause and authorize Congress to regulate interstate commerce. (See, e.g., 18
         U.S.C. § 922 [defining unlawful acts in connection with purchase, transfer or
    26   manufacture of firearms]; 18 U.S.C. § 923 [licensing]; 18 U.S.C. § 931
         [prohibiting violent felons from purchasing firearms]; National Firearms Act, 26
    27   U.S.C. §§ 5801-5872 [regulating registration and taxation of firearms]; 39 C.F.R.
         § 390.5 [broadly defining “interstate commerce” to include intrastate transactions
    28   that involve goods that enter from or terminate from out of state for purposes of
         federal motor safety carrier regulations].)
                                                  15

                     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 23 of 32 Page ID #:774



     1 not treat residents of two or more states differently].) And, even if the Order did
     2 implicate plaintiffs’ right to travel, the Order would withstand constitutional
     3 scrutiny, whether under the Jacobson framework, as discussed above, or
     4 traditional scrutiny, as explained in more detail in section III.E, infra. Finally, to
     5 the extent plaintiffs complain that the State Order restricts their ability to travel,
     6 the County has no authority to countermand or contradict the State Order.
     7 (Sherwin-Williams, supra, 4 Cal.4th at p. 898.)
     8 D.      The Stay Well at Home Order Did Not Violate the Second Amendment
     9 under Traditional Scrutiny
    10         The Second Amendment protects the right of law-abiding, responsible
    11 citizens to use arms in defense of hearth and home. (District of Columbia v.
    12 Heller (2008) 554 U.S. 570, 635 [128 S.Ct. 2783] (“Heller”).) That right,
    13 however, is not unlimited. (Id. at p. 626.) The government may place certain
    14 limits on where the right is exercised, how the right is exercised and who may
    15 exercise the right. (Id. at pp. 626-627; U.S. v. Carpio-Leon (4th Cir. 2012)
    16 701 F.3d 974, 977 [“the Second Amendment does not guarantee the right to
    17 possess for every purpose, to possess every type of weapon, to possess at every
    18 place, or to possess by every person”]); U.S. v. Huitron-Guizar (10th Cir. 2012)
    19 678 F.3d 1164, 1166 [“The right to bear arms, however venerable, is qualified by
    20 what one might call the ‘who,’ ‘what,’ ‘where,’ ‘when,’ and ‘why’”].)
    21         In U.S. v. Chovan (9th Cir. 2013) 735 F.3d 1127, 1136 (“Chovan”), the
    22 court adopted a two-step inquiry to analyze claims that a law violates the Second
    23 Amendment. This test “(1) asks whether the challenged law burdens conduct
    24 protected by the Second Amendment; and (2) if so, directs courts to apply an
    25 appropriate level of scrutiny.” (Ibid.)
    26 / / /
    27 / / /
    28 / / /

                                                   16

                     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 24 of 32 Page ID #:775



     1         1. The Stay Well at Home Order Did Not Impinge on the Second
     2 Amendment as It Was Historically Understood
     3         Under the first Chovan step, a court cannot “apply the Second Amendment
     4 to protect a right that does not exist under the Amendment.” (Peruta v. County of
     5 San Diego (9th Cir. 2016) 824 F.3d 919, 942 (en banc) (“Peruta”), cert. denied
     6 sub nom.; Peruta v. California (1995) ___ U.S. ___ [137 S.Ct. 1995 (Mem),
     7 198 L.Ed.2d 746].) Therefore, the first step of the analysis requires the court to
     8 explore the amendment’s reach “based on a ‘historical understanding of the scope
     9 of the [Second Amendment] right.’” (Jackson v. City & County of San
    10 Francisco (9th Cir. 2014) 746 F.3d 953, 960 (“Jackson”), quoting Heller, supra,
    11 554 U.S. at p. 625.)
    12         Whether the challenged law falls outside the scope of the Second
    13 Amendment involves examining whether there is persuasive historical evidence
    14 showing that the regulation does not impinge on the Second Amendment right as it
    15 was historically understood. (Jackson, supra, 554 U.S. at p. 625.) Laws
    16 restricting conduct that can be traced to the founding era and are historically
    17 understood to fall outside of the Second Amendment’s scope may be upheld
    18 without further analysis. (See Peruta, supra, 824 F.3d at p. 919.)
    19         The Stay Well at Home Order required the closure of non-essential
    20 businesses, including gun stores. Plaintiffs have argued that the temporary closure
    21 hindered the ability of certain persons to finalize gun purchases during the
    22 pendency of the Stay Well at Home Order or prevented would-be gun purchasers
    23 from buying a firearm. Since April 20, the Stay Well at Home Order allowed the
    24 completion of gun purchases initiated before March 20. Would-be gun purchasers
    25 and firearms retailers were unable to engage in transactions concerning firearms
    26 within Ventura County only temporarily, from March 20 to May 7. This
    27 temporary pause occasioned by a public health crisis does not implicate the
    28 Second Amendment, as California has a long history of delaying possession of

                                                 17

                     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 25 of 32 Page ID #:776



     1 firearms without impinging on the Second Amendment. Indeed, California has
     2 had some kind of waiting period statute for firearm purchases continuously since
     3 1923. (Silvester v. Harris (9th Cir. 2016) 843 F.3d 816, 823 (“Silvester”).) The
     4 waiting periods encompassed both time for the California Department of Justice
     5 (“Cal DOJ”) to conduct a background check and time for a cooling-off period (so
     6 that guns were not purchased in the heat of a conflict). (Id. at pp. 823-824.) Cal
     7 DOJ has up to 30 days to complete a background check, and the cooling-off period
     8 extends 10 days beyond that. As such, the Second Amendment has never
     9 protected immediate or convenient purchase and sale of guns.
    10         Moreover, in times of emergency such as war, pandemic or natural disaster,
    11 federal, state and local governments have historically issued temporary, general
    12 regulations that overrode the convenience of purchasers of various goods and
    13 services. (See, e.g., Compagnie Francaise de Navigation a Vapeur v. Louisiana
    14 State Board of Health, supra, 186 U.S. 380 [health quarantine prohibiting
    15 disembarkation of healthy passengers and cargo into infected area], cited with
    16 approval in Camara v. Municipal Court of City and County of San Francisco,
    17 supra, 387 U.S. at p. 539 [recognizing that warrantless search may be permissible
    18 under Fourth Amendment in public health emergency].) As such, the temporary
    19 delay in a person’s ability to purchase a firearm as a result of the Stay Well at
    20 Home Order did not impinge on the Second Amendment right as it was
    21 historically understood.
    22         2. The Stay At Home Order Was a Presumptively Lawful Regulation of
    23 General Applicability that Did Not Infringe the Ability to Possess or Use, and
    24 only Incidentally Delayed the Purchase of, Firearms
    25         A law also does not burden Second Amendment rights if it falls within “one
    26 of the ‘presumptively lawful regulatory measures’ identified” in Heller, supra,
    27 554 U.S. 570. (Jackson, supra, 746 F.3d at p. 960; see also Fyock v. Sunnyvale
    28 (9th Cir. 2015) 779 F.3d 991, 996-997.)

                                                  18

                     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 26 of 32 Page ID #:777



     1         Heller made explicit that “nothing in [its] opinion should be taken to cast
     2 doubt on the longstanding prohibitions on the possession of firearms by felons and
     3 the mentally ill, or laws forbidding the carrying of firearms in sensitive places
     4 such as schools and government buildings, or laws imposing conditions and
     5 qualifications on the commercial sale of arms.” (Heller, supra, 554 U.S. 570 at
     6 pp. 626-627.) Such measures are “presumptively lawful.” (Id. at p. 627, n. 26.)
     7 The Supreme Court reiterated, two years later, that Heller does not undermine the
     8 validity of regulations on the commercial sale of firearms. (McDonald v. City of
     9 Chicago, Ill. (2010) 561 U.S. 742, 786 [130 S.Ct. 3020].)
    10         In that regard, the Ninth Circuit has held that the Constitution provides “no
    11 freestanding right on commercial proprietors to sell firearms” and gun buyers have
    12 no right to particular seller locations “so long as their access is not meaningfully
    13 constrained.” (Teixiera v. County of Alameda (9th Cir. 2017) 873 F.3d 670, 673,
    14 680.) Here, the Stay Well at Home Order only incidentally regulated the
    15 commercial sale of firearms. The Order did nothing to regulate or limit the ability
    16 of persons to keep or bear arms. Rather, the Order required, among other things,
    17 the temporary closure of businesses that were determined to be non-essential to the
    18 purposes of keeping persons isolated at their places of residence as determined by
    19 the Health Officer. (RJN, Exhs. 11, 17-20.) On its face, the Stay Well at Home
    20 Order did not prohibit people from possessing firearms nor regulate what people
    21 may do with firearms in their own home. To the extent that the Stay Well at Home
    22 Order delayed the ability of some persons to purchase a firearm, the immediate
    23 and convenient acquisition of firearms has never been protected under the Second
    24 Amendment. (See § III.D.1, supra; Silvester, supra, 843 F.3d at pp. 823-824.)
    25 / / /
    26 / / /
    27 / / /
    28 / / /

                                                  19

                     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 27 of 32 Page ID #:778



     1         3. The Stay Well at Home Order Did Not Substantially Burden Second
     2 Amendment Rights and Was Substantially Related to Mitigating the Public
     3 Health Crisis Presented by COVID-19
     4         Even if the Stay Well at Home Order had burdened plaintiffs’ Second
     5 Amendment rights, the Order easily survives intermediate scrutiny as this court
     6 previously determined (ECF 12 & 30), and in accordance with the other COVID-
     7 19-related Second Amendment decision in the Central District. (Brandy v.
     8 Villanueva (C.D.Cal. April 6, 2020) Case No. 2:20-cv-02874-AB-SK, ECF 20.)
     9               a. The Order Withstands Intermediate Scrutiny
    10         In the absence of an emergency such as a pandemic, courts determine the
    11 appropriate level of scrutiny to apply in a Second Amendment challenge by
    12 considering (1) how close the challenged law comes to the core of the Second
    13 Amendment right; and (2) the severity of the law’s burden on that right. (United
    14 States v. Torres (9th Cir. 2019) 911 F.3d 1253, 1262.) The core of the Second
    15 Amendment is the right of law-abiding, responsible citizens to use arms in defense
    16 of hearth and home (i.e., self-defense). (Ibid.; Heller, supra, 554 U.S. at p. 628.)
    17 Only laws that implicate the core of the Second Amendment right and severely
    18 burden that right will be subjected to strict scrutiny. (Silvester, supra, 843 F.3d at
    19 p. 821.) Intermediate scrutiny is the appropriate level of scrutiny for all other
    20 laws. (Ibid.) There has been “near unanimity in the post-Heller case law that
    21 when considering regulations that fall within the scope of the Second Amendment,
    22 intermediate scrutiny is appropriate.” (Id. at p. 823.)
    23         In Silvester, the Ninth Circuit examined the constitutionality of California’s
    24 10-day waiting period between the purchase and delivery of a firearm. In
    25 California, most citizens who want to purchase a firearm must pass a background
    26 check. (Silvester, supra, 843 F.3d at pp. 824-825.) The background check is
    27 conducted by Cal DOJ, which has the authority to delay the delivery of a firearm
    28 for up to 30 days to complete the background check. (Id. at p. 825, citing Cal.

                                                  20

                     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 28 of 32 Page ID #:779



     1 Pen. Code, § 28220, subd. (f).) Additionally, a person cannot purchase more than
     2 one firearm within a 30-day period. (Id., citing Cal. Pen. Code, § 27535.) After
     3 passing the Cal DOJ background check, a person may purchase a firearm but must
     4 wait 10 days before taking possession of the firearm. (Cal. Pen. Code, §§ 26815,
     5 27540.)
     6         The Silvester court applied intermediate scrutiny based on its determination
     7 that the law requiring the 10-day waiting period did not place a substantial burden
     8 on the Second Amendment right because it did not prevent, restrict or place any
     9 conditions on how guns were stored or used after a purchaser took possession.
    10 (Silvester, supra, 843 F.3d at p. 827.) The court also noted that historically, the
    11 delivery of weapons took time, and that the “very small” burden of waiting 10
    12 days before taking possession is less than the burden imposed by other challenged
    13 regulations to which Ninth Circuit courts have applied intermediate scrutiny:
    14                      “There is, moreover, nothing new in having to
    15               wait for the delivery of a weapon. Before the age of
    16               superstores and superhighways, most folks could not
    17               expect to take possession of a firearm immediately upon
    18               deciding to purchase one. As a purely practical matter,
    19               delivery took time. Our 18th and 19th century forebears
    20               knew nothing about electronic transmissions. Delays of
    21               a week or more were not the product of governmental
    22               regulations, but such delays had to be routinely accepted
    23               as part of doing business.” (Silvester, supra, 843 F.3d at
    24               p. 827.)
    25         The Stay Well at Home Order presented a similarly “very small” burden on
    26 the Second Amendment right. It did not limit or regulate the ability of persons to
    27 possess firearms or what they may do with those firearms in their homes. The
    28 Order closed non-essential businesses, which may have incidentally delayed the

                                                 21

                     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 29 of 32 Page ID #:780



     1 ability of a person to purchase a firearm. The Order was in effect for a finite
     2 period – from March 20 through May 7. As such, the delay is comparable to the
     3 constitutionally accepted delays resulting from the Cal DOJ background check and
     4 the 10-day cooling-off period. As the court noted in Silvester, much more serious
     5 limitations on the ability to bear arms have been subjected to intermediate
     6 scrutiny. The application of intermediate scrutiny is appropriate.13/
     7               b. Preventing the Spread of COVID-19 Is a Compelling
     8 Government Interest and the Closure of Non-Essential Businesses, Including
     9 Gun Stores, Is Reasonably Suited to Achieve that Objective
    10         Under intermediate scrutiny, courts first look to the government’s objectives
    11 in enacting the regulation and second to whether it is reasonably suited to achieve
    12 those objectives. (Jackson, supra, 746 F.3d at p. 965.)
    13         Ventura County continues to experience a local health emergency that is
    14 part of a global pandemic. COVID-19 is highly contagious and potentially deadly,
    15 especially for older persons and persons with serious chronic health conditions.
    16 There is no known anti-viral treatment or immunization available for COVID-19.
    17 The Stay Well at Home Order was intended to slow the spread of COVID-19 by
    18 isolating persons in their places of residences as much as possible. COVID-19
    19 presents an imminent and proximate threat to the residents of Ventura County, and
    20 it is essential to control the spread of COVID-19 as much as possible to protect the
    21 community’s most vulnerable persons and prevent the health care system from
    22 being overwhelmed. The compelling government interest is obvious.
    23         The test for whether the Stay Well at Home Order reasonably fit with the
    24 stated objectives “is not a strict one.” (Silvester, supra, 843 F.3d at p. 827.)
    25
    26         13/
                Plaintiffs’ reliance on a North Carolina District Court case for the
       proposition that strict scrutiny should apply is misplaced. (See Bateman v. Perdue
    27 (E.D.N.C. 2012) 881 F.Supp.2d 709.) The statute at issue in that case imposed a
       complete prohibition on carrying, possessing and selling guns during the state of
    28 emergency, regardless the type of emergency at issue. (Id.) The Stay Well at
       Home Order does no such thing.
                                                  22

                     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 30 of 32 Page ID #:781



     1 Intermediate scrutiny does not require the least restrictive means of furthering a
     2 given end. (Ibid.) Instead, it requires only that the law be “substantially related to
     3 the important government interest.” (Ibid.) Here, the Health Officer only need
     4 show that the regulation “promotes a substantial government interest that
     5 would be achieved less effectively absent the regulation.” (Id. at p. 829.) The
     6 Health Officer easily meets that burden.
     7         The stated goal of the Stay Well at Home Order was to keep as many people
     8 in their homes as possible. Even social distancing is not as effective in controlling
     9 the spread of the disease as isolating at home. The essential nature of essential
    10 businesses, such as grocery stores, justified their continued operation subject to
    11 social distancing practices. But a gun store was not within this category, and
    12 allowing any non-essential businesses to remain open would have diminished the
    13 effectiveness of the Stay Well at Home Order. The closure of gun stores and other
    14 non-essential businesses to the public for a limited time easily passes intermediate
    15 scrutiny.
    16 E.      Plaintiffs’ Right-to-Travel Claim Fails
    17         Plaintiffs assert a right to travel claim under the P & I Clause as guaranteed
    18 by the due process protections under the Fifth and Fourteenth Amendments of the
    19 Constitution. (ECF 20-1, Pg. ID 125.) This claim fails. As an initial matter, no
    20 court in this jurisdiction has ever extended the constitutional right to travel to
    21 protect a citizen’s intrastate travel. (U.S.A. v. Sears (C.D. Cal. April 16, 2015)
    22 2015 WL 1335943714/ aff’d (9th Cir. 2016) 652 Fed.Appx. 553.) Rather, the three
    23 components of the right to travel all arise out of and concern constitutional
    24
    25         14/
                 Compare Community Hospital v. Maricopa County (1974) 415 U.S. 250,
       256 [94 S.Ct. 1076] (declining to opine whether right to travel extends to intrastate
    26 travel), and Nunez v. City of San Diego (9th Cir. 1997) 114 F.3d 935, 944
       (declining to opine whether right to travel extends to intrastate travel), with Lutz v.
    27 City of York, PA (3d Cir. 1990) 899 F.2d 255 (deciding that right to intrastate
       travel is not protected under P & I Clause but may be protected under due process
    28 clauses of Fifth Amendment); and Johnson v. City of Cincinnati (6th Cir. 2002)
       310 F.3d 484, 498.
                                                  23

                     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 31 of 32 Page ID #:782



     1 provisions that relate to interstate activities: 1) the right to freely enter one state
     2 and leave another; 2) the right to be treated as a “welcome visitor rather than an
     3 unfriendly alien when temporarily visiting another state”; and 3) the right to be
     4 treated like other residents when a traveler decides to become a permanent resident
     5 in a new state. (Saenz, supra, 526 U.S. at pp. 489-490.) The P & I Clause protects
     6 components of the right to travel only insofar as the “challenged law falls within
     7 the purview” of the clause, which requires plaintiffs to show that the Order “treats
     8 nonresidents differently from residents and impinges upon a ‘fundamental’
     9 privilege or immunity protected by the clause.” (Marilley v. Bonham (9th Cir.
    10 1996) 844 F.3d 841, 846) [finding law that imposes higher license fee for non-
    11 residents to fall within purview of the P & I Clause], quoting United Bldg. and
    12 Constr. Trades Council v. Camden (1984) 465 U.S. 208, 218 [104 S.Ct. 1020].)
    13         Here, plaintiffs do not allege that the Stay Well at Home Order treated
    14 residents from other states differently than California residents. As explained
    15 above, the Order broadly applied to “all persons in the cities and the entire
    16 unincorporated area of Ventura County” without regard to a person’s residency or
    17 citizenship. (RJN, Exh. 20, p. 2.) In addition, the Order only concerned intra-
    18 county travel, and did not impose any sort of restriction beyond
    19 Ventura County borders. Thus, plaintiffs’ claim does not fall within the purview
    20 of the P & I Clause and does not implicate a fundamental right under the
    21 Constitution.
    22         Even if the Stay Well at Home Order implicated the right to travel, plaintiffs
    23 would not succeed on the merits of their claim. (See Shows v. Swain County
    24 Sheriff (W.D.N.C. April 23, 2020) 2020 WL 1953621.) To the extent the Order
    25 created barriers to movement – whether interstate or intrastate – such restrictions
    26 were narrowly tailored to achieve the compelling government interest to prevent
    27 the spread of COVID-19, even assuming that strict scrutiny applies. (See, e.g.,
    28 Mohamed v. Holder (E.D. Va. 2017) 266 F.Supp.3d 868, 879-883 [upholding “no-

                                                   24

                     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42 Filed 06/02/20 Page 32 of 32 Page ID #:783



     1 fly” list register despite its substantial burden on plaintiff’s right to interstate
     2 travel after strict scrutiny review and declining to recognize that right to travel
     3 extends to international travel]; Lutz v. City of York, PA, supra, 899 F.2d at pp.
     4 259-270 [dismissing claim that anti-cruise statute violated due process clause of
     5 Fifth Amendment after determining statute survived intermediate scrutiny as valid
     6 time, place and manner restriction]; U.S.A. v. Sears (C.D.Cal. 2015) 2015 WL
     7 13359437, *2 [finding law of general applicability that has incidental effect on
     8 individual’s ability to travel does not violate fundamental right to travel under
     9 rational basis scrutiny].) Plaintiffs cannot prevail on this claim.
    10                                             IV
    11                                      CONCLUSION
    12         Based on the foregoing, defendants respectfully requests that the court
    13 dismiss the First Amended Complaint.
    14                                    LEROY SMITH
                                          County Counsel, County of Ventura
    15
    16
    17 Dated:     June 2, 2020            By           /s/
                                                 CHARMAINE H. BUEHNER
    18                                           Assistant County Counsel
    19                                    Attorneys for Defendants County of Ventura
                                          (also erroneously sued as Ventura County Public
    20                                    Health Care Agency), Sheriff William Ayub
                                          (erroneously sued as “Bill Ayub”), Robert Levin
    21                                    and William T. Foley
    22
    23
    24
    25
    26
    27
    28

                                                   25

                      DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
